Exhibit 10.1

PROTECTION ONE, INC.
SENIOR MANAGEMENT
SHORT-TERM INCENTIVE PLAN

Effective January 1, 2006

The Protection One, Inc. Senior Management Short-Term Incentive Plan (“Plan”) is
intended to motivate officers and other members of senior management of the
Company and certain of its designated subsidiaries to achieve the highest level
of performance and to further the achievement of Protection One’s goals,
objectives, and strategies.  The Plan is designed to reward exceptional
performance using financial incentives to supplement base compensation.  Also,
the Plan is intended to enhance Protection One’s ability to attract and retain
talented employees.  Finally, the Plan is intended to benefit Protection One in
the pursuit of its goals and objectives by stimulating and motivating the
participants, which will in turn enhance productivity.


1.                    DEFINITIONS.  AS USED HEREIN, THE FOLLOWING WORDS AND
PHRASES SHALL HAVE THE FOLLOWING MEANINGS UNLESS THE CONTEXT CLEARLY INDICATES
OTHERWISE:


(A)          AWARD:  THE TOTAL INCENTIVE AWARD MADE TO A PARTICIPANT UNDER THE
TERMS OF THE PLAN.


(B)         AWARD CRITERIA:  THE FINANCIAL AND DISCRETIONARY CRITERIA DESCRIBED
IN SECTION 4, AND AS APPROVED BY THE BOARD FROM TIME TO TIME, AND AS SAME MAY BE
AMENDED FROM TIME TO TIME IN ACCORDANCE WITH THE TERMS HEREOF.


(C)          BASE COMPENSATION:  ANNUALIZED SALARY PAID TO AN EMPLOYEE,
EXCLUDING OVERTIME, BONUSES, COMMISSIONS, OR ANY PAY ELEMENT OTHER THAN THE BASE
RATE OF COMPENSATION.


(D)         BOARD:  THE BOARD OF DIRECTORS OF THE COMPANY.


(E)          CMS: SECURITY MONITORING SERVICES, INC., A FLORIDA CORPORATION
(D/B/A COMPUTERIZED MONITORING SERVICES, INC., OR CMS), AND ITS SUCCESSORS AND
ASSIGNS.


(F)            CMS SENIOR MANAGEMENT: THE INDIVIDUAL EMPLOYED BY CMS WHO HOLDS
THE TITLE OF PRESIDENT OF CMS.


(G)         COMPANY:  PROTECTION ONE, INC., A DELAWARE CORPORATION, AND ITS
SUCCESSORS AND ASSIGNS.


(H)         COMPANY SENIOR MANAGEMENT: THOSE INDIVIDUALS WHO ARE: (I) EMPLOYED
BY THE COMPANY IN PAY GRADES A, B OR C OF THE WAGE AND SALARY ADMINISTRATION
PLAN, AND (II) THOSE INDIVIDUALS, EMPLOYED BY THE COMPANY NOT IN PAY GRADES A, B
OR C BUT DESIGNATED AS A SENIOR MANAGER BY THE CEO.


(I)             DESIGNATED SUBSIDIARIES: CMS, POAMI AND NMF.


(J)             DISCRETIONARY CRITERIA:  CRITERIA WHICH ARE BASED ON FINANCIAL
OR NON-FINANCIAL CRITERIA OR BOTH, APPLIED IN THE DISCRETION OF THE APPROPRIATE
MANAGERIAL DECISION-MAKER TO EVALUATE THE PERFORMANCE OF PARTICIPANTS, IN
ACCORDANCE WITH PAY GRADE AND MANAGEMENT LEVEL AS SET FORTH IN SECTION 2.

1


--------------------------------------------------------------------------------





(K)          EXECUTIVE OFFICERS:  THOSE INDIVIDUALS WHICH HOLD THE FOLLOWING
OFFICER POSITIONS: (I) PRESIDENT/CHIEF EXECUTIVE OFFICER (“CEO”) OF THE COMPANY
OR POAMI; (II) ANY EXECUTIVE VICE PRESIDENT (“EVP”) OF THE COMPANY OR POAMI,
INCLUDING WITHOUT LIMITATION THE EXECUTIVE VICE PRESIDENT AND CHIEF FINANCIAL
OFFICER (“CFO”), AND THE EXECUTIVE VICE PRESIDENT OF FIELD OPERATIONS.


(L)             INCENTIVE PERIOD:  THE TWELVE MONTH PERIOD MEASURED IN THE FINAL
PUBLICATION OF THE YEAR-END CONSOLIDATED FINANCIAL STATEMENTS OF THE COMPANY.


(M)       NMF: NETWORK MULTI-FAMILY SECURITY CORPORATION, A DELAWARE
CORPORATION, AND ITS SUCCESSORS AND ASSIGNS.


(N)         NMF SENIOR MANAGEMENT: THE INDIVIDUAL EMPLOYED BY NMF WHO HOLD THE
TITLE OF PRESIDENT OF NMF.


(O)         OFFICERS:  THOSE INDIVIDUALS EMPLOYED BY THE COMPANY OR POAMI WHICH
HOLD THE FOLLOWING OFFICER POSITIONS: (I) VICE PRESIDENT, TREASURER AND
CONTROLLER, (II) VICE PRESIDENT, GENERAL COUNSEL AND SECRETARY, AND (III) SENIOR
VICE PRESIDENT OF CUSTOMER OPERATIONS.


(P)         PARTICIPANT:  EACH (I) EXECUTIVE OFFICER, OFFICER AND MEMBER OF
SENIOR MANAGEMENT, OTHER THAN THOSE EXECUTIVE OFFICERS, OFFICERS AND MEMBERS OF
SENIOR MANAGEMENT WHO ARE PARTICIPANTS IN A SEPARATE NON-EQUITY INCENTIVE PLAN
(OTHER THAN RETENTION PROGRAMS), AND (II) EACH SENIOR MANAGER AND OTHER EMPLOYEE
WHO IS DESIGNATED FOR PARTICIPATION IN THE PLAN BY THE BOARD OR THE CEO PURSUANT
TO SECTION 3, REGARDLESS OF THEIR PARTICIPATION IN A SEPARATE NON-EQUITY
INCENTIVE PLAN.


(Q)         PLAN:  THE PLAN HEREIN SET FORTH, AND AS FROM TIME TO TIME AMENDED.


(R)            POAMI: PROTECTION ONE ALARM MONITORING, INC., A DELAWARE
CORPORATION, AND ITS SUCCESSORS AND ASSIGNS.


(S)          POAMI SENIOR MANAGEMENT: THOSE INDIVIDUALS WHO ARE: (I) EMPLOYED BY
POAMI IN PAY GRADES A, B OR C OF THE WAGE AND SALARY ADMINISTRATION PLAN, AND
(II) THOSE INDIVIDUALS, EMPLOYED BY POAMI NOT IN PAY GRADES A, B OR C BUT
DESIGNATED AS A SENIOR MANAGER BY THE CEO.


(T)            SENIOR MANAGEMENT: THE COMPANY SENIOR MANAGEMENT, POAMI SENIOR
MANAGEMENT, NMF SENIOR MANAGEMENT AND CMS SENIOR MANAGEMENT.


(U)         TARGET AWARD PERCENTAGE:  THAT PERCENTAGE OF A PARTICIPANT’S BASE
COMPENSATION WHICH THE BOARD (OR THE CEO PURSUANT TO SECTION 3) SHALL FROM TIME
TO TIME DETERMINE TO BE AVAILABLE TO A PARTICIPANT UNDER THE PLAN, OR WHICH IS
SPECIFIED IN ANY EMPLOYMENT AGREEMENT WITH PARTICIPANT, WHICH EMPLOYMENT
AGREEMENT IS APPROVED BY THE BOARD. AS AN EXAMPLE, A SENIOR MANAGER MAY BE
TARGETED TO EARN UP TO 25% OF HIS/HER BASE COMPENSATION AS AN AWARD IF ALL
APPLICABLE CRITERIA ARE ACHIEVED.  THE TARGET AWARD MAY APPLY TO A CLASS OF
EMPLOYEES OR TO INDIVIDUAL EMPLOYEES, AT THE DISCRETION OF THE BOARD (OR THE CEO
PURSUANT TO SECTION 3).


2.              ADMINISTRATION. THE BOARD SHALL HAVE AUTHORITY FOR ESTABLISHING
THE OVERALL PLAN, ADMINISTERING THE PLAN, DETERMINING WHETHER ACTUAL INDIVIDUAL
COMPENSATION AWARDS WILL BE

2


--------------------------------------------------------------------------------





PAID, AND APPROVING THE AMOUNT OF THE ACTUAL INDIVIDUAL COMPENSATION AWARDS. 
THE BOARD MAY DELEGATE ANY OR ALL OF SUCH AUTHORITY WITH RESPECT TO THE PLAN TO
A COMMITTEE OF THE BOARD OR WITH RESPECT TO DECISIONS OR DETERMINATIONS
AFFECTING PLAN PARTICIPANTS OTHER THAN THE CEO OR CFO, TO THE CEO OR CFO OF THE
COMPANY.

The members of the Board and all agents, officer, fiduciaries, and employees of
the Company shall not be liable for any act, omission, interpretation,
construction, or determination made in good faith in connection with their
responsibilities with respect to the Plan; and the Company hereby agrees to
indemnify the members of the Board and all agents, officers, fiduciaries, and
employees of the Company in respect to any claim, loss, damage, or expense
(including counsel fees) arising from any such act, omission, interpretation,
construction, or determination to the full extent permitted by law.

The day-to-day administration of the Plan with regard to specific classes of
Participants shall be as follows:


(A)          EXECUTIVE OFFICERS:  THE BOARD HAS AUTHORITY FOR THE DAY-TO-DAY
SUPERVISION OF THE PLAN, INCLUDING DESIGNATION OF THE EXECUTIVE OFFICERS’ GOALS,
DETERMINATION OF THE ACHIEVEMENT OF SUCH GOALS, DETERMINATION OF THE AWARD SIZE
RELATING TO THE EXECUTIVE OFFICERS’ GOALS, AND THE DETERMINATION OF THE AMOUNT
OF THE DISCRETIONARY AWARD.


(B)         OFFICERS:  THE BOARD HAS AUTHORITY FOR THE DAY-TO-DAY SUPERVISION OF
THE PLAN INCLUDING THE DESIGNATION OF THE OFFICERS’ GOALS, DETERMINATION OF THE
ACHIEVEMENT OF SUCH GOALS, DETERMINATION OF THE AWARD SIZE RELATING TO THE
GOALS, AND THE DETERMINATION OF THE AMOUNT OF THE DISCRETIONARY AWARD.


(C)          SENIOR MANAGEMENT:  THE EXECUTIVE OFFICERS HAVE AUTHORITY FOR THE
DAY-TO-DAY SUPERVISION OF THE PLAN, INCLUDING THE DESIGNATION OF GOALS,
DETERMINATION OF THE ACHIEVEMENT OF SUCH GOALS, DETERMINATION OF THE AWARD SIZE
RELATING TO THE GOALS, AND THE DETERMINATION OF THE AMOUNT OF THE DISCRETIONARY
AWARD.


3.               ELIGIBILITY TO PARTICIPATE.  ONLY THOSE EMPLOYEES WHO ARE
PARTICIPANTS, AS THAT TERM IS DEFINED IN SECTION 1(P) ABOVE, ARE PARTICIPANTS IN
THE PLAN.  THE CEO SHALL DETERMINE, FROM TIME-TO-TIME, WHETHER THE PLAN SHOULD
BE EXTENDED TO OTHER INDIVIDUALS OR GROUPS OF EMPLOYEES OF THE COMPANY OR ITS
DESIGNATED SUBSIDIARIES; PROVIDED, HOWEVER, THAT THE CEO SHALL NOT HAVE
AUTHORITY TO EXTEND THE PLAN TO ADDITIONAL EXECUTIVE OFFICERS.


4.               AWARD CRITERIA.  AWARDS UNDER THE PLAN SHALL BE CALCULATED
UTILIZING THE FOLLOWING TWO CRITERIA FOR EACH PARTICIPANT: (I) THE FINANCIAL
CRITERION, FROM WHICH 70% OF THE AWARD IS DERIVED, AND (II) THE DISCRETIONARY
CRITERION, FROM WHICH 30% OF THE AWARD IS DERIVED. THESE CRITERIA ARE FURTHER
DESCRIBED BELOW.


(A)          FINANCIAL CRITERION:  THE PURPOSE OF THIS MEASURE IS TO FOSTER A
TEAM ORIENTATION AND TO DIRECTLY TIE A PARTICIPANT’S INCENTIVE TO THE STEADY
STATE NET OPERATING CASH FLOW (“SSNOCF”) OF THE COMPANY AND THE DESIGNATED
SUBSIDIARIES, WHICH THE COMPANY BELIEVES IS A KEY OPERATING METRIC AND DIRECTLY
AFFECTS SHAREHOLDER VALUE.

SSNOCF shall be calculated in a manner consistent with the method used in the
Company’s annual financial plan and approved by the Board.  SSNOCF will be
calculated both on a consolidated basis for the Company and also calculated

3


--------------------------------------------------------------------------------




separately for each Designated Subsidiary. The Financial Criterion shall be
applied to Participant as follows:

·                  For Executive Officers, Officers and certain other key
corporate employees (as designated by the CEO), the applicable Financial
Criterion shall be based one hundred percent (100%) on the consolidated SSNOCF
of the Company.

·                  For CMS Senior Management, the applicable Financial Criterion
shall be based eighty percent (80%) on the SSNOCF of CMS and twenty percent
(20%) on the consolidated SSNOCF of the Company.

·                  For NMF Senior Management, the applicable Financial Criterion
shall be based eighty percent (80%) on the SSNOCF of NMF and twenty percent
(20%) on the consolidated SSNOCF of the Company.

·                  For Company Senior Management and POAMI Senior Management,
the applicable Financial Criterion shall be based eighty percent (80%) on the
SSNOCF of POAMI (excluding CMS) and twenty percent (20%) on the consolidated
SSNOCF of the Company.

Excluded from the foregoing calculations are the following:

·                  expenses related to (i) unbudgeted legal settlements arising
from claims that preceded the tenure of current management (i.e., prior to April
2001), (ii) non-recurring maintenance capital expenditures, (iii) non-cash
stock-based compensation, (iv) refinancing, (v) reorganization, and (vi) changes
in working capital.

·                  increases or reductions in RMR that results from (i) a
billing system conversion or (ii) a change in estimate.

The calculation of Participants’ financial component will include a multiplier
of 0% to 200% (the “Financial Multiplier”) that will depend on performance
against plan.

The formula for calculating the Financial Multiplier is as follows:

(Actual SSNOCF — (90%) (Budgeted SSNOCF)) divided by ((10%) (Budgeted SSNOCF)) 
=  Multiplier



The calculation for determining the Financial Criterion component of the Award
under the plan is as follows:

Financial Multiplier X Target Award Percentage X Financial Criterion Percentage
(70%).

For example, for an Executive Officer with the maximum Multiplier, the
calculation would be 200% (Multiplier) x 60% (Target Award Percentage) x 70%
(Financial Criterion Percentage) = 84% of Base Compensation.

For all Participants, the portion of Awards derived from the Financial Criterion
is capped at 200% of 70% of Target Award Percentage of Base Compensation (e.g.,
84% of base salary for CEO, 56% of Base Compensation for Officer, etc.).

4


--------------------------------------------------------------------------------





(B)         DISCRETIONARY CRITERION:  THIS CRITERION IS BASED ON INDIVIDUAL
ACHIEVEMENT AND IS INTENDED (I) TO PROVIDE A JUDGMENTAL RATING OF A
PARTICIPANT’S MANAGERIAL EFFECTIVENESS, AND (II) TO RECOGNIZE THE IMPORTANCE OF
INTANGIBLE QUALITIES OF CORPORATE PERFORMANCE. THE RATING (DETERMINED IN
ACCORDANCE WITH SECTION 2 ABOVE) IS BASED ON AN ASSESSMENT OF QUALITATIVE ISSUES
SUCH AS:


(I)                                     PROVIDING STRATEGIC DIRECTION


(II)                                  PROVIDING LEADERSHIP


(III)                               PROACTIVELY MANAGING CHANGE


(IV)                              ORGANIZING DEVELOPING, AND UTILIZING THE
MANAGEMENT TEAM


(V)                                 CREATING AN APPROPRIATE ORGANIZATIONAL
ENVIRONMENT


(VI)                              PROVIDING EFFECTIVE EXTERNAL REPRESENTATION


(VII)                           MONITORING AND EVALUATING PERFORMANCE AND TAKING
CORRECTIVE ACTIONS.

Depending on individual achievement of these factors, the discretionary
component of Participants’ Awards may range from 0% to 30% (“Discretionary
Criterion Percentage”) of the Target Award Percentage. For example, for an
Executive Officer awarded a Discretionary Criterion Percentage of 30%, the
calculation would be: 60% (Target Award Percentage) x 30% (Discretionary
Criterion Percentage) = 18% of Base Compensation.


5.               PAYMENT OF AWARDS.


(A)          GENERALLY:  AWARDS UNDER THE PLAN ARE PAYABLE ANNUALLY.  PAYMENT OF
AWARDS SHALL BE MADE WITHIN TWO AND ONE-HALF MONTHS OF THE END OF THE FISCAL
YEAR FOR WHICH SUCH AWARDS ARE ATTRIBUTABLE; PROVIDED, HOWEVER, THAT IF ALL OR
ANY PORTION OF AWARDS ARE PAID PRIOR TO COMPLETION OF THE COMPANY’S AUDITED
FINANCIAL STATEMENTS FOR THE INCENTIVE PERIOD, PARTICIPANTS WILL BE REQUIRED TO
REPAY THE COMPANY THE AMOUNT RECEIVED IN EXCESS OF WHAT WOULD HAVE BEEN PAID
BASED ON THE COMPANY’S AUDITED RESULTS.


(B)         TERMINATION OF EMPLOYMENT:  EXCEPT AS MAY BE PROVIDED IN A WRITTEN
EMPLOYMENT AGREEMENT BETWEEN A PARTICIPANT AND THE COMPANY OR A DESIGNATED
SUBSIDIARY, A PARTICIPANT WHO CEASES TO BE CONTINUALLY EMPLOYED BY THE COMPANY
OR A DESIGNATED SUBSIDIARY DURING THE INCENTIVE PERIOD SHALL NOT BE ELIGIBLE FOR
AND SHALL FORFEIT ALL RIGHTS TO AN AWARD FOR SUCH INCENTIVE PERIOD.


6.               WITHHOLDING FOR TAXES. AWARDS UNDER THE PLAN ARE SUBJECT THE
WITHHOLDING FOR APPLICABLE TAXES AND OTHER CHARGES.


7.               NO RIGHTS TO CORPORATE ASSETS.  NOTHING CONTAINED HEREIN CREATE
ANY EQUITY, PROPERTY, LIEN, SECURITY OR OTHER INTEREST OF ANY KIND IN ANY ASSETS
OF THE COMPANY OR ITS SUBSIDIARIES,

5


--------------------------------------------------------------------------------





OR CREATE A TRUST OR FIDUCIARY RELATIONSHIP OF ANY KIND BETWEEN THE COMPANY AND
ITS SUBSIDIARIES, OR THE BOARD OR ANY MEMBER THEREOF, AND ANY PLAN PARTICIPANT. 
ANY CLAIMS FOR UNPAID AMOUNTS UNDER THE PLAN, ARE AND SHALL BE UNSECURED.


8.               NO RIGHT TO ACCELERATION OR DEFERRAL OF AWARDS. IT IS THE
INTENT OF THE BOARD THAT THE PLAN MEET THE REQUIREMENTS OF SECTION 409A OF THE
INTERNAL REVENUE CODE, BE OPERATED IN ACCORDANCE WITH SUCH REQUIREMENTS, AND
THAT AMOUNTS PAYABLE PURSUANT TO THE PLAN NOT BE INCLUDED IN THE WAGES OR INCOME
OF A PARTICIPANT UNTIL SUCH TIME AS THE AWARD IS ACTUALLY PAID TO THE
PARTICIPANT. ACCORDINGLY, PARTICIPANTS HAVE NO RIGHT TO ELECT TO ACCELERATE OR
TO DEFER, NOR SHALL ANY AMOUNTS PAYABLE PURSUANT TO THE PLAN BE ACCELERATED OR
DEFERRED, EXCEPT AS PERMITTED UNDER SECTION 409A OF THE INTERNAL REVENUE CODE.


9.               NON-ASSIGNABILITY. PARTICIPANTS’ RIGHTS AND INTERESTS UNDER THE
PLAN MAY NOT BE TRANSFERRED, ASSIGNED, MORTGAGED, OR OTHERWISE ENCUMBERED (AN
“ASSIGNMENT”); NOR SHALL SUCH RIGHTS AND INTERESTS BE SUBJECT TO SEIZURE FOR THE
PAYMENT OF A PARTICIPANT’S DEBTS, JUDGMENTS, ALIMONY, OR SEPARATE MAINTENANCE OR
BE TRANSFERABLE BY OPERATION OF LAW IN THE EVENT OF A PARTICIPANT’S BANKRUPTCY
OR INSOLVENCY. ANY PURPORTED ASSIGNMENT BY PARTICIPANT OF PARTICIPANT’S RIGHTS
AND INTERESTS UNDER THE PLAN SHALL BE VOID.


10.         AMENDMENT AND TERMINATION.  OTHER THAN WITH RESPECT TO THE 2006 PLAN
YEAR, THE BOARD MAY FROM TIME TO TIME AND AT ANY TIME ALTER, AMEND, SUSPEND,
DISCONTINUE, OR TERMINATE THE PLAN. AMENDMENTS TO THE PLAN WILL NOT OPERATE
RETROACTIVELY UNLESS THE AMENDMENT EXPRESSLY SO PROVIDES AND IS EXPRESSLY AGREED
TO BY THE CEO.


11.         NO RIGHT OF EMPLOYMENT.  NOTHING CONTAINED IN THE PLAN SHALL BE
CONSTRUED AS CONFERRING UPON A PARTICIPANT THE RIGHT TO CONTINUED EMPLOYMENT
WITH THE COMPANY.


12.         GOVERNING LAW.  ALL RIGHTS AND OBLIGATIONS UNDER THE PLAN SHALL BE
GOVERNED BY, AND THE PLAN SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF DELAWARE.


13.         TITLES AND HEADINGS.  TITLES AND HEADINGS TO SECTIONS HEREIN ARE FOR
PURPOSES OF REFERENCE ONLY AND SHALL IN NO WAY LIMIT, DEFINE, OR OTHERWISE
AFFECT THE MEANING OR INTERPRETATION OF ANY PROVISIONS OF THE PLAN.


14.         EFFECTIVE DATE.  THIS PLAN IS MADE EFFECTIVE AS OF JANUARY 1, 2006
AND SUPERSEDES ALL OTHER EXISTING SHORT-TERM INCENTIVE PLANS OF THE COMPANY AND
ITS DESIGNATED SUBSIDIARIES.


 

6


--------------------------------------------------------------------------------